Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (“Agreement”) is made as of the 1st day of November,
2005, by and between Hooper Holmes, Inc., a New York corporation, with its
principal office at 170 Mt. Airy Road, Basking Ridge, New Jersey 07920 (the
“Company”) and John L. Spenser, (“Spenser” or the “Employee”).

 

RECITALS

 

A. The Company desires to enter into this Agreement in order to retain the
services of Employee, and Employee desires to continue to be employed by
Company, subject to the terms and conditions of this Agreement.

 

Now, therefore, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the parties hereby agree as
follows:

 

1) Employment.

 

a) The Company hereby agrees to continue to employ Employee, and Employee hereby
accepts continued employment with the Company in the full time position of
Executive Vice President and Chief Operating Officer, U.S. Operations of the
Company, and Employee agrees to perform the duties and responsibilities as are
customary and inherent in such position and such other duties as the Company’s
President and Chief Executive Officer and/or Board of Directors may specify. The
Employee shall be based in Basking Ridge, N.J.

 

b) Employee agrees to devote his entire business time and energies to the
business of the Company and its subsidiary companies and to be employed by and
work for the Company.

 

c) Employee represents and warrants to the Company that he is not a party to any
agreement that would restrict or prohibit him from being employed by the
Company.



--------------------------------------------------------------------------------

2) Term, Compensation and Benefits.

 

a) The term of this Agreement shall be for a period of two (2) years beginning
on November 1, 2005 and ending on October 31, 2007 and shall continue thereafter
unless terminated in accordance with the terms hereof. At the discretion of the
Compensation Committee of the Board and the CEO of the Company, this Agreement
may be reviewed annually by the Compensation Committee so long as it is in
effect to determine if it continues to meet the Company’s objectives.

 

b) The Employee shall receive an annual salary of Two Hundred Seventy-Five
Thousand Dollars ($275,000) per year, payable on a pro rated basis in accordance
with the Company’s standard payroll dates, provided such payments shall not be
made less frequently than twice in each calendar month, less such deductions as
may be established by Employee’s delivery of IRS Form W-4 to the Company and
such other authorizations for deduction as may be requested by Employee.
Employee and Company agree that any increase in Employee’s compensation
following the execution of this Agreement shall not require a written amendment
to this Agreement.

 

c) A bonus program will be made available to Employee based upon the annual
performance of the Company as recommended by the Company’s President and Chief
Executive Officer to the Compensation Committee of the Board of Directors.

 

d) The Employee shall also receive the standard benefits available to Executive
Officers of the Company, including but not necessarily limited to health
insurance, 401K and vacation, all in accordance with the Company’s policies and
plans, as more particularly described in the Company’s employee manuals. The
Employee shall also be entitled to reimbursement for expenses incurred in
connection with his responsibilities in accordance with the standard policies
and procedures of the Company.

 

e) Employee shall be entitled to the use of a motor vehicle leased by the
Company on Employee’s behalf, the terms of such lease to be subject to the
approval of the Company’s President and Chief Executive Officer.

 

3) Termination and Discharge For Cause.

 

a) At any time on or after October 31, 2007, either party may terminate this
Agreement for any reason, provided the terminating party provides no less than
twelve (12) months prior written notice to the other party. To avoid any
ambiguity, the parties agree that such notice may be provided as early as the
first anniversary of the date of this Agreement, such that the termination could
be effective as early as October 31, 2007. Any such notice shall be deemed to
have been given if hand delivered or if

 

2



--------------------------------------------------------------------------------

mailed first class, postage prepaid, to the last known address of the party to
whom notice is directed. This Agreement shall be terminated upon the death of
the Employee and the Company may terminate this Agreement upon the disability of
the Employee. As used in this Agreement, the term “disability” shall mean the
inability of the Employee to perform his duties under this Agreement for an
aggregate period of twelve (12) weeks in any calendar year resulting from any
physical or mental disability. The determination of a disability shall be made
by a physician satisfactory to both the Employee and the Company.

 

b) The Employee may be terminated at any time for “Cause” which shall include
only the following:

 

  i) Any conduct by the Employee involving dishonesty, fraud, forgery or theft
involving the Company or the Employee’s employment with the Company.

 

  ii) Employee’s continued violation of a material policy of the Company for a
period of thirty (30) days after Employee’s receipt of a written notice
specifying the nature of such violation from the Company.

 

  iii) Employee being under the influence of or in the unlawful possession of
alcohol or drugs while on duty, while on Company property, while on the property
of a customer, while operating a Company owned, leased, or rented vehicle, or
while pursuing Company business in the employee’s privately owned vehicle.

 

  iv) Employee’s conviction of a crime involving dishonesty or moral turpitude.

 

  v) Employee’s material failure to perform his duties for a period of thirty
(30) days after having received a written notice specifying such failure from
the Company.

 

  vi) Gross misconduct by the Employee in connection with performance of his
duties hereunder for a period of thirty (30) days after having received a
written notice specifying the nature of such misconduct from the Company.

 

  vii) Employee’s continued material breach of any of his obligations under this
Agreement for a period of thirty (30) days after having received a written
notice specifying the nature of such material breach from the Company.

 

c) Employee’s continued employment with the Company is expressly conditioned
upon Employee maintaining his eligibility to remain in and work in the United
States of America, it being recognized that Employee is a citizen of The United
Kingdom. In the event that at any time during

 

3



--------------------------------------------------------------------------------

the term of this Agreement, Employee ceases to be eligible to legally remain in
and work in the United States of America, the Company may immediately terminate
this Agreement. Notwithstanding the foregoing, the Company shall provide
reasonable assistance to Employee in any attempt made by Employee to maintain
his eligibility to remain in and work in the United States of America.

 

4) Effect of Termination.

 

In the event that the Employee’s employment is terminated by reason of the death
or disability of the Employee as defined in Section 3 (a) above, or by the
Company pursuant to Section 3 (c) or for Cause, the Company’s sole obligation to
the Employee hereunder shall be to pay to him any compensation otherwise payable
and owed plus reimbursement for expenses properly incurred hereunder up to and
including the Employee’s last day of employment.

 

5) Confidential and Proprietary Information.

 

a) Employee understands and agrees that he will be privy to information that is
confidential in nature and proprietary to the Company. Such information shall
include, but not be limited to, client and customer lists, revenue and profit
information, and business procedures (“Confidential Information”).

 

b) Employee further understands and agrees that Confidential Information is
essential to Company’s business and that the disclosure of such Confidential
Information to a third party, including a competitor of Company, would cause
irreparable harm to the Company’s business.

 

c) Employee agrees that, except as provided in subsection 5(d), during the term
of this Agreement and following the termination hereof, he will keep
confidential such Confidential Information and not divulge it to any third party
or make use of such information for his own benefit. In the event of a breach of
this section by Employee, the Company shall be entitled to injunctive relief in
addition to such other legal remedies as may be available to it.

 

d) Notwithstanding the foregoing, the restrictions on use and disclosure of
Confidential Information set forth in this Agreement will not apply to
information that:

 

  i) is or becomes part of the public domain by publication or otherwise without
fault of Employee;

 

  ii) is required to be disclosed pursuant to a court or government order or
other legal process, provided that Employee provides the Company with prompt
written notice of such compelled disclosure; or

 

4



--------------------------------------------------------------------------------

  iii) is approved for disclosure or use by prior written authorization of the
Company.

 

6) Non-Competition

 

In consideration for employment with the Company and in further consideration
for the compensation provided in Section 2 (b) above, Employee agrees that
during the term of Employee’s employment, and for a period of two (2) years
following the termination of Employee’s employment with the Company, Employee
will not, directly or indirectly, individually or in concert with others, or
through the medium of any other corporation, partnership, syndicate,
association, joint venture or other entity or as an employee, officer, director,
agent, consultant, partner, member, independent contractor or otherwise, compete
with the Company or its subsidiaries in the business of providing services to
the insurance industry or such other services as are now provided by the Company
or its subsidiaries, or which are provided by the Company or its subsidiaries
during the term of Employee’s employment by Company, anywhere in the United
States or the United Kingdom.

 

7) Miscellaneous.

 

a) This Agreement is personal and shall not be assigned by Employee.

 

b) This Agreement shall be binding upon and inure to the benefit of the
Employee, the Company, and their respective heirs, successors and/or assigns.

 

c) This Agreement shall be construed under and governed in all respects by the
laws of the State of New Jersey, without reference to its conflicts of laws
principles. Each party to this Agreement irrevocably consents and agrees that
any legal action arising out of or in any way in connection with this Agreement
shall only be maintained in the courts of the State of New Jersey, in the County
of Somerset, or in a United States District Court located in the State of New
Jersey, and each party hereto accepts and submits to the exclusive jurisdiction
of such courts.

 

d) If a duly authorized court of competent jurisdiction shall declare any
portion or provision of the Agreement illegal or unenforceable, then the
remainder of this Agreement shall not be affected thereby and shall continue in
full force and effect. In the event that a duly authorized court of competent
jurisdiction determines that the restrictive covenants contained in this
Agreement are unenforceable because of duration and/or the area encompassed
thereby, then the Employee and the Company agree that the Court making such
determinations shall have the power to reduce the term and/or area of the
restrictive covenant, and that such covenant shall be enforceable in its reduced
form.

 

5



--------------------------------------------------------------------------------

e) The provisions of Sections 5 and 6 of this Agreement shall survive
termination of this Agreement and remain enforceable according to their terms.

 

f) This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement.

 

g) This Agreement shall constitute the entire agreement of the parties relating
to the subject matter hereof and shall supercede any and all prior agreements or
understandings between the parties, including but not limited to that certain
Employee Retention Agreement between the parties dated as of the 18th day of
May, 2005. This Agreement may be amended only by a written document signed by
both parties.

 

IN WITNESS WHEREOF, the Employee and the Company have executed and delivered
this agreement in duplicate originals on the dates indicated opposite their
names.

 

John L. Spenser, Employee  

Date:

/s/ John L Spenser

--------------------------------------------------------------------------------

 

November 18, 2005

HOOPER HOLMES, INC., the Company     By:  

/s/ Benjamin A. Currier

--------------------------------------------------------------------------------

 

November 18, 2005

Name:   Benjamin A. Currier     Title:   Chairman & Interim Chief Executive
Officer    

 

6